DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with G. Peter Nichols on 10/19/2021 and confirmed on 10/20/2021.

The application has been amended as follows: 

 	1. (Currently Amended) An antenna for a communication device, the antenna having a structure including a ground plane and a lid component, wherein: the lid component is conductive, substantially planar and has a planform shape which is lesser in a first lid component dimension (L1) than in a second lid component dimension (L2) perpendicular to the first lid component dimension (L1), the ground plane is conductive, substantially planar and has a planform shape which has a first ground plane dimension (G1) and a second ground plane dimension (G2), where the first and second ground plane dimensions (G1 and G2) are parallel to the first and second lid component dimensions (L1 and L2) respectively, the size of the ground plane in the first ground plane dimension (G1) is greater than the size of the lid component in the first lid component dimension (L1) and the size of the ground plane in the second ground plane dimension (G2) is greater than the size of lid component in the second lid component dimension (L2), and the lid component is conductively connected to the ground plane but also spaced apart from the ground plane such that there is a space between the lid component and the ground plane, and the antenna is center fed, wherein energy/radiation radiated/emitted by the antenna emanates from between the ground plane and edge(s) of the lid component that extend in the direction of the second lid component dimension (L2) and wherein no energy/radiation is radiated/emitted from between the ground plane and edge(s) of lid component that extend in the direction of the first lid component dimension (L1).

 	2. (Currently Amended) An antenna for a communication device, the antenna having a structure including a ground plane and a lid component, wherein: the lid component is conductive, substantially planar and has a planform shape which is lesser in a first lid component dimension (L1) than in a second lid component dimension (L2) perpendicular to the first lid component dimension (L1), the ground plane is conductive and substantially planar, the size of the ground plane is greater than the size of the lid component; the lid component is conductively connected to the ground plane but also spaced apart from the ground plane, such that there is a space between the lid component and the ground plane, and the antenna is center fed, wherein energy/radiation radiated/emitted by the antenna emanates from between the ground plane and edge(s) of the lid component that extend in the direction of the second lid component dimension (L2) and wherein no energy/radiation is radiated/emitted from between the ground plane and edge(s) of lid component that extend in the direction of the first lid component dimension (L1).

	5. (Canceled)

Allowable Subject Matter
Claims 1-4, 7-8, 14-15, 21, 27, 31 and 34-43 allowed.

The following is an examiner’s statement of reasons for allowance: 

 	Gaucher and Wang – of record - are cited as teaching some elements of the claimed invention including an antenna ground plane, a substantially planar conductive lid, wherein the antenna is center fed.  Pudenz (US 2018/0247177) also teaches an RFID antenna for an automobile but the antenna utilizes a different feed and has a different radiation pattern and structure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 2, patentability exists, at least in part, with the claimed features of wherein energy/radiation radiated/emitted by the antenna emanates from between the ground plane and edge(s) of the lid component that extend in the direction of the second lid component dimension (L2) and wherein no energy/radiation is radiated/emitted from between the ground plane and edge(s) of lid component that extend in the direction of the first lid component dimension (L1).  
 	Gaucher and Wang are cited as teaching some elements of the claimed invention including an antenna ground plane, a substantially planar conductive lid, wherein the antenna is center fed.  Pudenz teaches an RFID antenna for an automobile but the antenna utilizes a different feed and has a different radiation pattern and structure.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DAVID E LOTTER/Examiner, Art Unit 2845